DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1 (claims 1-11, 14-17 and 19) in the reply filed on April 11 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 April 2022. 
Claim Objections
Claim 1 is objected to because of the following informalities:  line 9 has at typographical error: the term “invaginating” is spelled “inavaginating”. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: lines 2-3 are grammatically incorrect. The Office suggests amending the claim to recite: 
A delivery system according to claim 4, wherein the limiter is a protrusion that extends radially outwards from the radial surface of the catheter 
The runner is not related to this claim and mention of it only makes the claim unclear. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Beyerlein et al. (US Patent 8,435,279). 
Claim 1: Beyerlein’279 discloses a delivery system (400; Figures 4-6) including an introducer sheath (406); a catheter (404) disposed within the introducer sheath (406) and movable axial along the introducer sheath (column 5, lines 26-36); an invaginating tube (422) sealably secured at or near a first axial (proximal) end of the invaginating tube to the first axial (distal) end of the introducer sheath (at 419). 
Beyerlein’279 discloses a runner (420) slidably connected to the catheter (404) (column 5, lines 53-57). 
The invaginating tube (422) is sealably secured at its second axial (distal) end to the runner (420) and movable along a portion of the catheter (404) (column 5, lines 49-58). 
Beyerlein’279 discloses a means for pressurizing the annular space between the introducer sheath (406), the catheter (404) and the invaginating tube (422) (This element is interpreted under 112f as a syringe based on page 11, lines 1-5 of the specification; Beyerlein’279 discloses a syringe for pressurizing this space at column 6, lines 37-53 and column 6, lines 19-23). 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Beyerlein’279.  
Claim 2: Beyerlein’279 does not explicitly disclose the runner (420) is made from that is different than the invaginating tube (422). However, column 5, lines 24-26 indicates the invaginating can be made from soft and flexible materials such as latex or other conventional polymers. Column 5, lines 55 and 63-65 disclose the runner can be a bearing or an o-ring. O-rings are well known to typically be made of a strong rubber. Based on this disclosure, it would be obvious to one of ordinary skill in the art as of the effective filing date of the invention that runner and invaginating tube of Beyerlein’279 are made from different materials since they are disclosed as two distinct elements. 
Claim 3: Beyerlein’279 discloses an inflatable balloon on the catheter (column 7, lines 10-18 and column 6, lines 64-65). 
Claim 4: Beyerlein’279 discloses a limiter (410) on the catheter (404). The balloon (under the stent as discussed in the rejection to claim 4 above) is disposed between a first axial (distal) end of the catheter and the limiter (Figures 4-6). 
The runner (420) is disposed between a second axial (proximal) end of the catheter and the limiter (410) (Figures 4-6). 
The limiter limits movement of the runner along the catheter (Figures 4-6). 
Claim 5: The limiter (410) is a collar secured to the catheter (column 7, lines 25-27). 
Claim 6: The limiter (410) is a protrusion that extends radially outwardly from the radial surface of the catheter along with the runner (420) (see Figures 4-6). 
Beyerlein’279 does not disclose the particular dimensions of the limiter relative to the dimensions of the catheter and therefore does not disclose the limiter extends radially outwardly by about 15 and 75%  of the outer diameter of the catheter. However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the limiter of Beyerlein’279 to have a diameter that extends between 15 and 75% of the outer diameter of the catheter since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Beyerlein’279 would not operate differently with the claimed diameter since the limiter would still serve its intended function. 
Claim 7: Beyerlein’279 teaches the catheter has an extended position in which the first axial (distal) end of the catheter, inflatable balloon (under the stent; see the rejection to claim 4 above) and the limiter (410) and a portion of the invaginating tube (422) are protrude beyond a first axial (distal) end of the introducer sheath (Figures 4). 
Beyerlein’279 teaches the catheter has a retracted position in which the inflatable balloon (under the stent; see the rejection to claim 4 above) the limiter (410) and a portion of the invaginating tube (422) are within introducer sheath (column 5, lines 27-36). 
Claim 8: Beyerlein’279’s invaginating tube (422) is secured to the introducer sheath (406) near the introducer sheath’s first axial (distal) end (at 419). 
Beyerlein’279 does not disclose the invaginating tube is attached to the introducer sheath within 1-15mm of the distal end of the introducer sheath. However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach the invaginating tube of Beyerlein’279 within 1-15mm of the distal end of the introducer sheath since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).
Claim 9-11, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Beyerlein’279, as applied to claim 16, further in view of Peterson et al. (US Patent 2011/0257720). 
Claim 9: Beyerlein’279 teaches the limitations of claim 9 but does teach a tip attached to a distal end of the catheter. 
It is old and well known to provide the distal end of a stent delivery device with a nose cone having a head and neck. 
For example, Peterson’720 teaches a stent delivery device (Figure 4) with a catheter (124) that passes within an introducer sheath (404). The catheter (124) has a nosecone (Figure 12) mounted on the distal end. The nosecone includes a neck (1138) that is received within the introducer sheath and a head (1132) that defines a domed portion and is oversized relative to the opening defined by the introducer sheath. The head protrudes from the distal end of the introducer sheath. 
Peterson’720 teaches this arrangement is advantageous for providing the delivery tool with a smooth profile as it passes through the vasculature. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Beyerlein’279 with a nosecone, as taught by Peterson’720, in order to provide the stated advantages. 
Peterson’720 does not specifically disclose the length of the neck portion, but it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention have a nosecone with the claimed neck length since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).
Claim 10: Beyerlein’279’s runner (420) is an o-ring in which the invaginating tube (422) is bonded to the runner (column 5, lines 58-66). 
Claim 11: The limitation “the runner is overmolded with the invaginating tube” is considered a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
In this case, Beyerlein’279 discloses the runner can be in the form of an o-ring or bearing (column 5, lines 55-65) which are considered equivalent structure to an overmolded component. Alternatively it would have been obvious to form the seal by overmolding as it is a well-known method within the art for forming this type of structure. 
Beyerlein’279 does not disclose the runner has a wall thickness of between 3-35% of the catheter outer diameter or that the runner has an inner diameter of 3.1-3.3 mm.  However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the runner of Beyerlein’279 to have these claimed dimensions since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).
	Claim 14: In Beyerlein’279, the first axial (proximal) end of the invaginating tube (422) is bonded to the radial inner surface of the introducer sheath (see Figures 4-6) and the second axial (distal) end of the invaginating tube (422) is bonded to the runner (Figures 4-6 and column 5, lines 37-67). 
Claim 15: Beyerlein’279 teaches the portion of the catheter (404) extending proximally from the limiter (410) defines a right circular cylindrical radial outer surface (Figures 4-6 show the catheter extends at a right angle from the limiter 410) but Beyerlein’279 does not show this portion extends for 150 mm. 
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to that the catheter portion extending from the proximal end of the limiter is at a right angle for at least 150 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).
Claim 16: The invaginating tube (422) of Beyerlein’279 is a right circular cylindrical with an inner diameter greater than the runner and the portion of the catheter that extends proximally from the limiter (see Figures 4-6). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Beyerlein’279 in view of Peterson’720, as applied to claim 16, further in view of Silva (US Patent 5,007,919). 
Claim 17: Beyerlein’279, as modified, teaches the limitations of claim 17 except for a resilient ballast between the pressurizing means and the annular space between the sheath, catheter and invaginating tube. 
Silva’919 is directed towards a pressurizing means (syringe 40) for inflating a balloon (26) of a balloon catheter. Silva’919 teaches providing a resilient ballast (66) between the syringe (40) and the balloon (26) in order to provide a consistent, predictable inflation pressure and to avoid over inflation of the balloon (column 5, lines 35-45 and column 7, lines 60 to column 8, lines 20. 
Although Silva’919 does not specifically disclose the resilient ballast maintains a pressure within plus or minus 30% of the operating pressure, Silva’919 sets forth that safety limits of the resilient ballast is a result effective variable, wherein the pressure limits of the balloon allowed by the ballast can be set to a safe level (column 7, line 60 to column 8, line 20).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to  set this level to plus or minus 30% instead of 50%, for the purpose of decreasing the pressure variations even more, as needed depending on the particulars of the surgery being performed, the vessel being treated, etc. since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Beyerlein’279 in view of Peterson’720 in view of Silva’919, as applied to claim 17, further in view of Stone et al. (US Patent Application 2008/0125772). 
Beyerlein’279 teach the limitations of claim 19 except for three, helical offset fold lines extending along the invaginating tube. 
Stone’772 teaches it is known to provide an inflatable member, such as the invaginating tube of Beyerlein’279, with a helical fold lines, in order to facilitate changing the inflatable member between an expanded and collapsed configuration for removal after use (paragraph [0106]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Beyerlein’279 with helical fold lines, as taught by Stone’772, in order to provide the stated advantages. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lindsey Bachman


/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        26 April 2022 


/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771